     6:18-cv-00080-KEW Document 263 Filed in ED/OK on 03/31/21 Page 1 of 5



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

SAMANTHA WILKS,                       )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )         Case No. CIV-18-080-KEW
                                      )
BNSF RAILWAY COMPANY,                 )
a corporation,                        )
                                      )
                  Defendant.          )

                                  O R D E R


       This matter comes before the Court on Defendant’s Daubert

Motion Regarding Dr. Rebecca Summary (Docket Entry #152).                    The

parties agreed that no hearing was necessary for the Court to

determine the admissibility of Dr. Summary’s testimony.

       This case is brought under the Federal Employers’ Liability

Act (“FELA”) and the Federal Safety Appliance Act (“FSAA”) after

Plaintiff allegedly suffered an injury while assisting in the

replacement of a broken knuckle on a locomotive operated by

Defendant BNSF Railway Company (“BNSF”).           Plaintiff retained Dr.

Summary, an economist, to testify as to the value of Plaintiff’s

lost wages and benefits as a result of her injury. BNSF challenges

Dr. Summary’s methodology in arriving at her conclusions.

       BNSF’s identified bases for challenging Dr. Summary’s methods

and conclusions are:       (1) the use of four different methodologies

in four different FELA cases in which she rendered an opinion on


                                      1
     6:18-cv-00080-KEW Document 263 Filed in ED/OK on 03/31/21 Page 2 of 5



damages; (2) Dr. Summary’s retirement age assumption represents a

speculative statistical improbability; (3) Dr. Summary’s opinion

on   future       lost   wages   and   benefits    utilizes     two   unsupported

assumptions to arrive at her conclusions; and (4) Dr. Summary’s

opinion      on   Plaintiff’s     efforts    to   mitigate      her   damages   are

unsupported speculation.

       Generally, expert testimony is permitted under the following

criteria:

     A witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of an
opinion or otherwise if:

       (a)    the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;

       (b)    the testimony is based on sufficient facts or data;

       (c)    the testimony is the product of reliable principles and
              methods; and

       (d)    the expert has reasonably applied the principles and
              methods to the facts of the case.

       Fed. R. Evid. 702.

       The court acts as a gatekeeper on two fronts under Rule 702

– whether the proposed expert witness is qualified to render the

opinions he sets out and, if he is so qualified, whether the

opinion      is    sufficiently    supported      by   making    “a   preliminary

assessment of whether the reasoning or methodology underlying the

testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.”

                                         2
   6:18-cv-00080-KEW Document 263 Filed in ED/OK on 03/31/21 Page 3 of 5



Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593

(1993); see also Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1233

(10th Cir. 2005).    This analysis applies to all expert testimony.

Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999).

     BNSF does not challenge Dr. Summary’s qualifications as an

economist.   Rather, BNSF opposes the methodology employed by Dr.

Summary and, in particular, the assumptions she made in arriving

at her damage calculation.

     BNSF first objects to the fact that Dr. Summary utilized four

different methodologies in arriving at the highest possible damage

calculation of lost wages.        A careful reading of BNSF’s brief

reveals that it does not challenge any of the four methodologies

on the basis that they have no foundation in the science of

economics.    Rather, the challenge lies in the fact that four

different methodologies are used in four different FELA cases.

This Court takes the admonition espoused in Daubert seriously when

the United States Supreme Court stated:

     Vigorous cross-examination, presentation of contrary
     evidence, and careful instruction on the burden of proof
     are the traditional and appropriate means of attacking
     shaky but admissible evidence. . . . Additionally, in
     the event the trial court concludes that the scintilla
     of evidence presented supporting a position is
     insufficient to allow a reasonable juror to conclude
     that the position more likely than not is true, the court
     remains free to direct a judgment, Fed. Rule Civ. Proc.
     50(a), and likewise to grant summary judgment, Fed. Rule
     Civ. Proc. 56. . . . These conventional devices, rather
     than wholesale exclusion under an uncompromising general
     acceptance test, are the appropriate safeguards where

                                    3
   6:18-cv-00080-KEW Document 263 Filed in ED/OK on 03/31/21 Page 4 of 5



     the basis of scientific testimony meets the standards of
     Rule 702.

     Daubert, 509 U.S., at 596.

     This Court is confident that BNSF’s counsel will subject Dr.

Summary’s opinions to considerable scrutiny under the rigors of

cross-examination such that the jury can consider the differing

methodologies employed in the same type of cases.         Dr. Summary may

or may not have a reasonable explanation for doing so – but the

jury is the appropriate evaluator of this testimony, not this Court

in its gatekeeper function.

     BNSF   also   contends   Dr.   Summary’s   assumptions    concerning

Plaintiff’s retirement age and basis for ascertaining the amount

of her lost wages are unduly speculative given the applicable

statistics.     Dr. Summary assumes a retirement age of 67 for

Plaintiff which BNSF states represents only 4% of employees.               She

also utilizes Plaintiff’s last year of earnings to project lost

earnings for twenty years as well as assuming a generous benefits

package – both of which BNSF states are unreasonable assumptions.

     Again, BNSF is charged with the responsibility of making

certain the jury understands that Dr. Summary’s opinion may or may

not result in an inflated wage claim on cross-examination and

through the use of its own expert, if it so chooses.           This Court

will not transform the gatekeeper function into an arbitrary filter

through which the opinion is sifted such that only the bases urged


                                    4
   6:18-cv-00080-KEW Document 263 Filed in ED/OK on 03/31/21 Page 5 of 5



by BNSF is presented to the jury.

     BNSF also contends that certain facts were provided to Dr.

Summary by Plaintiff’s counsel and were not independently verified

before she rendered her opinions.        If Dr. Summary utilized facts

which turn out to be untrue and failed to verify those facts before

reaching her opinion, the reliability of those opinions will likely

suffer before the jury on cross-examination.          Exclusion will not

be the appropriate avenue for challenge of Dr. Summary’s opinion.

     IT   IS   THEREFORE   ORDERED   that   Defendant’s   Daubert   Motion

Regarding Dr. Rebecca Summary (Docket Entry #152) is hereby DENIED.

     IT IS SO ORDERED this 31st day of March, 2021.




                                  ______________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                     5
